 

Exhibit 10.1

 

Our Ref : APP/HWGG/0616/0032

 

1st July 2016

 

  PRIVATE &     CONFIDENTIAL  

 

Mr Ong Kooi Tatt

21, Jalan Awan Merah

Overseas Union Garden

58200 Kuala Lumpur

 

Dear Mr Ong

 

RE  :CONSULTANCY SERVICE

 

We refer to the above matter.

 

We are pleased to offer you the above and you are required to read and fully
understand the terms and conditions stipulated in this Consultancy Service
before signing the acceptance to render your service. This agreement is not a
contract of service and thus you shall not hold the company liable and/or
responsible as an employer.

 

Project :  As directed by the Company from time to time Service Offered To :  Mr
Ong Kooi Tatt Commencing Date : 1st July 2016

 

The above is based on the terms and conditions as follows: -

 

1) Monthly Consultancy Fee : RM12,000.00       (Ringgit Malaysia : Twelve
Thousand Only)

 

2)Working Hours

Your normal working hours which include an hour’s lunch break will be : -

Mondays to Fridays : 9:00am to 6:00pm

 

However, you are expected to and agree to work beyond the said working hours or
at odd hours and even on Saturdays to ensure projects are completed on time.

 

 

 

 

Our Ref : APP/HWGG/0616/0032 Page : 2

 

3)Medical Benefits

You are entitled to free medical benefits from our appointed Company doctor or
any recognized Registered Medical Practitioner for normal sickness and not for
any specialist treatment or hospitalization.

 

4)Termination of Service Agreement

This Agreement shall be terminated without any compensation whatsoever upon
either party giving to the other party a one-month written notice of intention
to terminate the Contract.

 

5)Confidentiality

It is understood and accepted that you will at no circumstances divulge or make
public, in any way, any of the Company’s confidential matters, accounts,
transactions, statistics or plans that you may gain in the course of discharging
your duty. This clause shall continue to apply even after the termination of
your contract.

 

6)General

 

(i)You are required to obey and comply with all instructions and directions
given to you by the Company and faithfully observe all the rules, regulations,
procedures, practices, systems and policies of the Company, whether explicit or
implied, for the time being in force by the Company in all respects.

 

(ii)You will be required to observe and adhere to the terms and conditions as
prescribed in the HWGB Employee Handbook which the Company has adopted and that
these terms and conditions may be varied from time to time by the Management.

 

Yours faithfully

HO WAH GENTING GROUP SDN BHD

 

/s/ Gavin Lim Chun Hoo   GAVIN LIM CHUN HOO   Director  

 



 

 

I, Ong Kooi Tatt (NRIC No. 751126-07-5567) situated at No. 21, Jalan Awan Merah,
Overseas Union Garden, 58200 Kuala Lumpur hereby accept the offer upon the terms
and conditions as stated above.

 

/s/ Ong Kooi Tatt   July 1, 2016 ONG KOOI TATT   Date

 

 

